Title: To James Madison from James Monroe, 12 March 1804
From: Monroe, James
To: Madison, James



private
Dear Sir
London March 12. 1804.
I have recd. yr. communications by Mr. Baring, & shall write you in reply by Mr. Smith who sails the day after tomorrow (son of Genl. Smith) to New York. I shall avail myself of the same opportunity to write the President an acknowledgment of his. The object of this is to make known to you the bearer, a Mr. Herries, who visits our country with a view to make an establishment in the western or more southern part of it. His Lady is sister to Mrs. Skipwith, to wh. circumstance it is owing that I am acquainted with him: Personally however it is slight, tho’ his connections are good, & what I am told, is quite favorable to the entegrity of his character & views. He is brother of Sr. Robt. Herries who commands a regt. of volunteer horse here, a thing of no weight but wh. I mention that you may know who he is. I wish you to treat him with some degree of civility. I do not wish him to be presented to the President because so totally perverted are the understandings of men, by a false prejudice, in this region that the facility with which subalterns from it, are recd. by those in the highest stations among us, does harm instead of good here. I do not suppose that it wod. produce such effect in this case, but having occasion to give this gentn. a letter to you, I have taken it, to give you this hint. I am dear Sir yr. friend & servt
Jas. Monroe
 

   
   RC (DLC: Rives Collection, Madison Papers).



   
   This was probably John Spear Smith.



   
   William Herries (Herrissé) had been a banker in Brussels and was married to Theresa Josephine van den Clooster, sister of Fulwar Skipwith’s wife, Evelina Louisa Barlié van den Clooster Skipwith. He later moved to West Florida, where he managed property he and Skipwith owned (Walter Prichard, “Selecting a Governor for the Territory of Orleans,” La. Historical Quarterly 31 [1948]: 303–5; Cox, The Parisian American, p. 155).


